DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Claims 1-15 are pending.

Drawings
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both “request services” and “Request completed” in Figures 4(d) and 4(e) .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the  .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
 Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to an ‘apparatus’, yet recite data descriptions (See claim 1, which recites, “…at least one digital identity, at least one credential associated with the digital identity account and having: associated credential data based on at least one qualification; at least one pseudonymous identifier associated with the credential configured; a custodial escrow associated with the digital identity account and configured to retain identifying information, further configured to be accessed…”) and not structural elements.  Dependent claims 2-12 similarly recite data descriptions and are similarly rejected. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
With regard to claims 1-11, independent claim 1 recites, “…at least one digital identity associated with the digital identity account and having associated authentication data configured for use in the authentication of the digital identity to enable the user to engage in a transaction online with at least one provider; at least one credential associated with the digital identity account and having: associated credential data based on at least one qualification of the user configured for use in authorizing the user to engage in the transaction online with the provider; and at least one pseudonymous identifier associated with the credential configured for use in verifying the qualification of the user for authorizing the individual to engage in the transaction …with the provider and for being stored in a pseudonymized record of the transaction between the user and the provider; and a custodial escrow associated with the digital identity account and configured to retain identifying information for the user segregated from the pseudonymized record; wherein the custodial escrow is further configured to be accessed based upon a determination from inputted information in an access request using a set of due process rules to correlate the identifying information for the user with a transaction in the pseudonymized record to create a combined record of the transaction and to provide the combined record to an authorized third party based on the determination under the due process rules.”
The limitations of at least one digital identity (data), associated authentication data (data), credential (data), associated credential data and qualification of the user (data), pseudonymous identifier (data), custodial escrow (data), inputted information (data), a set of due process rules (data); pseudonymized record (data), comprise an abstract idea of identity data, associated data and access based on determinations based on the data and associations, an abstract idea of access determination, which is both a mental process and a method of organizing human activity comprising a commercial/legal interaction of access control for transactions.  Other than reciting, “transaction online”, “a due process engine comprising software processing inputted information in an access request”, 
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of transaction online, a due process engine comprising software processing inputted information.  These elements are recited at a high level of generality (i.e., as a generic computer apparatus performing generic computer system functions of processing information) such that the limitations reciting functions of the computer apparatus amount to no more than mere instructions to apply the exception using generic computer elements.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they do they apply the abstract idea in a meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of transaction online, a due process engine comprising software processing inputted information, amount to no more generic computer components for implementing the abstract idea.  Generic computer components performing generic functions of determining/processing information and therefore implementing the abstract idea cannot provide an inventive concept.  The claim is not patent eligible.
Dependent claims 2-11 recite at least one credential is created based upon a verification of the at least one qualification of the user by a trusted source; the at least one credential incorporates an extensible digital identity token (EDIT) for use in one or more selected from the group consisting of verifying the qualification of the user for authorizing the individual to engage in the transaction online and creating the pseudonymized transaction record; the pseudonymous identifier is configured for use for discovering the digital identity account with the identity provider; wherein the inputted information includes one or more selected from the group consisting of a country of citizenship associated with a user, a jurisdiction in which a user resides, a qualification of a user as a natural person, a qualification of a user as a legal person, the credential data for a user who is an authorized third party, data indicating the legitimate interest for requesting the identifying information for user, a jurisdiction of formation for the provider in the transaction with the user, a jurisdiction in which the provider in the transaction with the user resides, a jurisdiction of formation for the identity provider maintaining the digital identity account, a jurisdiction in which the identity provider maintaining the digital identity account resides, a jurisdiction of formation of the authorized third party accessing the identifying information of the user, a jurisdiction in which the authorized third party accessing the identifying information of the user resides, and a jurisdiction in which the data for custodial escrow containing the identifying information resides; wherein the custodial escrow may be segregated from the custodial accounts for other users and accessed on a single request/ single account basis; wherein the transaction is one or more selected from the group consisting of creation of a digital identity, the modification of a digital identity, the segregation of identifying information for a digital identity into the custodial escrow, a request for the identifying information from the custodial escrow based on the due process rules, the renewal of a digital identity, the compromising of a digital identity, the revocation of a digital identity, a request for record data for one or more domain names, the registration of one or more domain names to a registrant, the transfer of one or more domain names to a new registrant, the modification of record data for one or more domain names, and the verification;  wherein the pseudonymized record is stored in a shared ledger …and wherein the pseudonymized record is validated by a consensus protocol prior to being added to the shared ledger; wherein the shared ledger is configured for processing a micropayment based on the access to one or more transaction records; wherein transactions in the pseudonymized record of one or more transactions are stored in the shared ledger in a serialized form, in which a new transaction is added based upon…prior transactions stored in the shared ledger; wherein the "due process" rules are determined …using a smart contract.  These limitations serve only to further describe the implemented abstract idea.  The additional elements of web content, web pages, web sites, or IoT devices; on a trust network; cryptographic hash; by a processor are recited at a high level of generality and do not add significantly more to the abstract idea.  There is no improvement to the functioning of the computer elements or to any other technology or technical field, nor do the claims recite a solution to a technological problem.  
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the abstract idea of a mental process and of a method of organizing human activity comprising a commercial/legal interaction, specifically, of identity data, associated data and access based on determinations based on the data and associations.  The claims at issue amount to nothing significantly more than a method for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention. 
Accordingly, claims 1-11 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  

With regard to claims 12-15, independent claim 12 recites a process comprising: authenticating at least one digital identity associated with the digital identity account using associated authentication data to enable the user to engage in a transaction …with at least one provider; at least one qualification of the user that is associated with a credential associated with the digital identity account and at least one pseudonymous identifier associated with the credential; storing the transaction between the user and the provider in a pseudonymized record configured for use to correlate identifying information for the user retained in a custodial escrow segregated from the pseudonymized record with a transaction in the pseudonymized record to create a combined record of the transaction and to provide the combined record to an authorized third party, wherein the custodial escrow is configured to be accessed based upon a determination by …processing inputted information in an access request using a set of due process rules to provide the combined record to the authorized.
The limitations of authenticating at least one digital identity, at least one qualification of associated with a credential associated with the digital identity account and at least one pseudonymous identifier, storing the transaction and the custodial escrow is configured to be accessed based upon a determination by …processing inputted information, comprise an abstract idea of authenticating data, storing data, and data configured to be accessed based upon a determination by processing information, which is both a mental process and a method of organizing human activity comprising a commercial/legal interaction of authenticating and transaction online; a due process engine comprising software processing inputted information, nothing in the claim elements preclude the steps from being interpreted as a mental process and a method of organizing human activity pertaining to commercial/legal interaction.  If claim limitations, under broadest reasonable interpretation, cover a mental process and a method of organizing human activity but for the recitation of generic computer components, then the claim falls within the “Mental Process” and “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of transaction online, a due process engine comprising software processing inputted information.  These elements are recited at a high level of generality (i.e., as a generic computer apparatus performing generic computer system functions of processing information) such that the limitations reciting functions of the computer apparatus amount to no more than mere instructions to apply the exception using generic computer elements.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they do they apply the abstract idea in a meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements transaction online, a due process engine comprising software processing inputted information, amount to no more generic computer components for implementing the abstract idea.  Generic computer components performing generic functions of determining/processing information and therefore implementing the abstract idea cannot provide an inventive concept.  The claim is not patent eligible.
Dependent claims 13-15 recite wherein the transaction is one or more selected from the group consisting of creation of a digital identity, the modification of a digital identity, the segregation of identifying information for a digital identity into the custodial escrow, a request for the identifying information from the custodial escrow based on the due process rules, the renewal of a digital identity, the compromising of a digital identity, the revocation of a digital identity, a request for record data for one or more domain names, the registration of one or more domain names to a registrant, the transfer of one or more domain names to a new registrant, and the modification of record data for one or more domain names (where the ‘transaction’ comprises stored data, “…storing the transaction between the user and the provider in a pseudonymized record…”, as recited in claim 1, and claim 13 merely describes the stored data);  wherein the inputted information includes one or more selected from the group consisting of a country of citizenship associated with a user, a jurisdiction in which a user resides, a qualification of a user as a natural person, a qualification of a user as a legal person, the credential data for a user who is an authorized third party, data indicating the legitimate interest for requesting the identifying information for user, a jurisdiction of formation for the provider in the transaction with the user, a jurisdiction in which the provider in the transaction with the user resides, a jurisdiction of formation for the identity provider maintaining the digital identity account, a jurisdiction in which the identity provider maintaining the digital identity account resides, a jurisdiction of formation of the authorized third party accessing the identifying information of the user, a jurisdiction in which the authorized third party accessing the identifying information of the user resides, and a jurisdiction in which the data for custodial escrow containing the identifying information resides (where claim 14 serves only to describe the inputted information); wherein the pseudonymized record is stored in a shared ledger, wherein the pseudonymized record is validated by a consensus protocol prior to being added to the shared ledger, and wherein the shared ledger is configured for …a micropayment based on the access to one or more transaction records.  These limitations serve only to describe stored or inputted data and to further describe the implemented abstract idea.  The additional elements of on a trust network, configured for processing a micropayment, are recited at a high level of generality and do not add significantly more to the abstract idea.  There is no improvement to the functioning of the computer elements or to any other technology or technical field, nor do the claims recite a solution to a technological problem.  
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the abstract idea of a mental process and of a method of organizing human activity comprising a commercial/legal interaction, specifically, of authenticating data, storing data, and data configured to be accessed based upon a determination by processing information.  The claims at issue amount to nothing significantly more than a method for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention. 
Accordingly, claims 12-15 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  


 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-11 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
With regard to claims 1-11, the claim(s) are narrative in form and replete with indefinite language. The claims as recited are directed to an ‘apparatus’, but do not specifically recite the elements comprising the structure of the ‘apparatus’.   The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 

 Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 12-15, claim 12 recites, “…wherein the custodial escrow is configured to be accessed based upon a determination by a due process engine comprising software processing inputted information in an access request using a set of due process rules to provide the combined record to the authorized.”  There is insufficient antecedent basis for ‘the authorized’ in the claim.  For purposes of examination, the term will be interpreted in accord with claim 1, “…an authorized third party.”  Dependent claims 13-15 inherit the same deficiency and are rejected for the same reason.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claim(s) 1-7, 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sebastian (US Publication 2020/0145219). 
With regard to claim 1, Sebastian discloses An apparatus for the verification of at least one qualification of a user associated with a digital identity account maintained with an identity provider ([88]-[93], Figures 7A and 7B and 8A), the apparatus comprising: 
at least one digital identity associated with the digital identity account ([38]) and having associated authentication data configured for use in the authentication of the digital identity  ([39], [88]-[93]) to enable the user to engage in a transaction online with at least one provider ([127], [130], [141]); 
at least one credential associated with the digital identity account ([38]-[40]) and having:
associated credential data based on at least one qualification of the user configured for use in authorizing the user to engage in the transaction online with the provider ([86], [127]); and
at least one pseudonymous identifier associated with the credential ([43]) configured for use in verifying the qualification of the user ([44]) for authorizing the individual to engage in the transaction online with the provider and for being stored in a pseudonymized record of the transaction between the user and the provider ([44], [92], [93]); and
a custodial escrow associated with the digital identity account ([44], [130]) and configured to retain identifying information for the user segregated from the pseudonymized record ([93]); 
wherein the custodial escrow is further configured to be accessed ([130]) based upon a determination by a due process engine comprising software processing inputted information in an access request using a set of due process rules ([137]-[142]; [146], software processing), 
to correlate the identifying information for the user with a transaction in the pseudonymized record ([140]-[142])  to create a combined record of the transaction and to provide the combined record to an authorized third party based on the determination under the due process rules ([142]). 

 With regard to claim 2, Sebastian discloses the limitations of claim 1 as discussed above, and further discloses wherein the at least one credential is created based upon a verification of the at least one qualification of the user by a trusted source ([84]-[85]).

With regard to claim 3, Sebastian discloses the limitations of claim 1 as discussed above, and further discloses wherein the at least one credential incorporates an extensible digital identity token (EDIT) for use in one or more selected from the group consisting of verifying the qualification of the user for authorizing the individual to engage in the transaction online and creating the pseudonymized transaction record ([6], [76], [79]-[81], where the EDIT is broadly interpreted as comprising attestation to both identity and an additional datum such as a passport). 

With regard to claim 4, Sebastian discloses the limitations of claim 1 as discussed above, and further discloses the pseudonymous identifier is configured for use for discovering the digital identity account with the identity provider ([44]).

With regard to claim 5, Sebastian discloses the limitations of claim 1 as discussed above, and further discloses wherein the inputted information includes one or more selected from the group consisting of a country of citizenship associated with a user, a jurisdiction in which a user resides, a qualification of a user as a natural person, a qualification of a user as a legal person, the credential data for a user who is an authorized third party, data indicating the legitimate interest for requesting the identifying information for user, a jurisdiction of formation for the provider in the transaction with the user, a jurisdiction in which the provider in the transaction with the user resides, a jurisdiction of formation for the identity provider maintaining the digital identity account, a jurisdiction in which the identity provider maintaining the digital identity account resides, a jurisdiction of formation of the authorized third party accessing the identifying information of the user, a jurisdiction in which the authorized third party accessing the identifying information of the user resides, and a jurisdiction in which the data for custodial escrow containing the identifying information resides ([133], [80]-[82], [84]-[86], passport).

With regard to claim 6, Sebastian discloses the limitations of claim 1 as discussed above, and further discloses wherein the custodial escrow may be segregated from the custodial accounts for other users and accessed on a single request/ single account basis ([44], [93], [132]).

With regard to claim 7, Sebastian discloses the limitations of claim 1 as discussed above, and further discloses wherein the transaction is one or more selected from the group consisting of creation of a digital identity ([80], [81]), the modification of a digital identity, the segregation of identifying information for a digital identity into the custodial escrow, a request for the identifying information from the custodial escrow based on the due process rules, the renewal of a digital identity, the compromising of a digital identity, the revocation of a digital identity, a request for record data for one or more domain names, the registration of one or more domain names to a registrant, the transfer of one or more domain names to a new registrant, the modification of record data for one or more domain names, and the verification of web content, web pages, web sites, or IoT devices. (([80], [81], [93], [132]-[136]).

 With regard to claim 12, Sebastian discloses  A process for the verification of at least one qualification of a user associated with a digital identity account maintained with an identity provider ([88]-[93], Figures 7A and 7B and 8A), the process comprising: authenticating at least one digital identity associated with the digital identity account using associated authentication data ([39], [88]-[93]) to enable the user to engage in a transaction online with at least one provider ([127], [130], [141]); at least one qualification of the user that is associated with a credential ([38]-[40]) associated with the digital identity account and at least one pseudonymous identifier associated with the credential ([43]-[44], [86], [127]); storing the transaction between the user and the provider in a pseudonymized record ([44], [92], [93]) configured for use to correlate identifying information for the user retained in a custodial escrow segregated from the pseudonymized record ([93]) with a transaction in the pseudonymized record to create a combined record of the transaction and to provide the combined record to an authorized third party ([142]), wherein the custodial escrow is configured to be accessed ([130]) based upon a determination by a due process engine comprising software processing inputted information in an access request using a set of due process rules ([127], [137]-[142]; [146], software processing) to provide the combined record to the authorized ([142]). 

With regard to claim 13, Sebastian discloses the limitations of claim 12 as discussed above, and further discloses wherein the transaction is one or more selected from the group consisting of creation of a digital identity ([80], [81]), the modification of a digital identity, the segregation of identifying information for a digital identity into the custodial escrow, a request for the identifying information from the custodial escrow based on the due process rules, the renewal of a digital identity, the compromising of a digital identity, the revocation of a digital identity, a request for record data for one or more domain names, the registration of one or more domain names to a registrant, the transfer of one or more domain names to a new registrant, and the modification of record data for one or more domain names (([80], [81], [93], [132]-[136]).

With regard to claim 14, Sebastian discloses the limitations of claim 12 as discussed above, and further discloses wherein the inputted information includes one or more selected from the group consisting of a country of citizenship associated with a user, a jurisdiction in which a user resides, a qualification of a user as a natural person, a qualification of a user as a legal person, the credential data for a user who is an authorized third party, data indicating the legitimate interest for requesting the identifying information for user, a jurisdiction of formation for the provider in the transaction with the user, a jurisdiction in which the provider in the transaction with the user resides, a jurisdiction of formation for the identity provider maintaining the digital identity account, a jurisdiction in which the identity provider maintaining the digital identity account resides, a jurisdiction of formation of the authorized third party accessing the identifying information of the user, a jurisdiction in which the authorized third party accessing the identifying information of the user resides, and a jurisdiction in which the data for custodial escrow containing the identifying information resides ([133], [80]-[82], [84]-[86], passport).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian (US Publication 2020/0145219) in view of Costa Faidella (US Publication 2017/0177855).
With regard to claim 8, Sebastian discloses the limitations of claim 1 as discussed above, and further discloses wherein the pseudonymized record is stored in a shared ledger on a trust network ([92]-[93], [142]).  Sebastian discloses the pseudonymized record stored on the blockchain, but does not specifically disclose the record is validated by a consensus protocol prior to being added.  It is noted that this comprises standard practice for blockchain, but in the interest of compact prosecution it is provided that Costa Faidella discloses record is validated by a consensus protocol prior to being added to the shared ledger ([57]).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system and method for verifying identity as disclosed by Sebastian, with the further technique of using a consensus protocol to add to the blockchain as disclosed by Costa Faidella because using a standard algorithm would facilitate adoption of the method (see Costa Faidella [57]).

With regard to claim 10, Sebastian in view of Costa Fiadella disclose the limitations of claim 8 as discussed above.  Sebastian discloses transactions in the pseudonymized record of one or more transactions are stored in the shared ledger ([93], [44], [92]), and new transaction is added based upon a cryptographic hash ([93], [92]), but does not specifically disclose the serialized form of the blockchain ledger. It is noted that this is the standard case for the blockchain; however, in the interest of compact prosecution, it is noted that Costa Fiadella further discloses record of one or more transactions are stored in the shared ledger in a serialized form ([83], Figure 8, [93], Figure 11) in which a new transaction is added based upon a cryptographic hash ([87], [119]) with prior transactions stored in the shared ledger ([93], Figure 11).

With regard to claim 11, Sebastian in view of Costa Fiadella disclose the limitations of claim 8 as discussed above.  Sebastian discloses "due process" rules are determined by a processor ([137]-[142], [146]), as discussed above.  Sebastian does not specifically disclose such determination comprising use of a smart contract.  However, Cost Fiadella discloses "due process" rules are determined by a processor using a smart contract. ([64], [69]-[70], Figure 5, [112], [115], [60], Figure 19).


Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian (US Publication 2020/0145219), in view of Costa Faidella (US Publication 2017/0177855), in further view of Smith (US Publication 2015/0379510).
With regard to claim 9, Sebastian in view of Costa Fiadella disclose the limitations of claim 8 as discussed above, but do not specifically disclose micropayments.  However, Smith discloses the shared ledger is configured for processing a micropayment based on the access to one or more transaction records ([7], [142], [82]-[85]).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system and method for verifying identity as disclosed by Sebastian, with the further technique of using a blockchain for micropayments as disclosed by Smith, because monetizing the method/system would have increased profits, while maintaining privacy of information (see Smith, [10]-[15], [142]).

With regard to claim 15, Sebastian discloses the limitations of claim 12 as discussed above, and further discloses wherein the pseudonymized record is stored in a shared ledger on a trust network ([92]-[93], [142]).  Sebastian discloses the pseudonymized record stored on the blockchain, but does not specifically disclose the record is validated by a consensus protocol prior to being added.  It is noted that this comprises standard practice for blockchain, but in the record is validated by a consensus protocol prior to being added to the shared ledger ([57]).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system and method for verifying identity as disclosed by Sebastian, with the further technique of using a consensus protocol to add to the blockchain as disclosed by Costa Faidella because using a standard algorithm would facilitate adoption of the method (see Costa Faidella [57]).
Neither Sebastian nor Costa Faidella specifically disclose micropayments.  However, Smith discloses the shared ledger is configured for processing a micropayment based on the access to one or more transaction records ([7], [142], [82]-[85]).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system and method for verifying identity as disclosed by Sebastian, with the further technique of using a blockchain for micropayments as disclosed by Smith, because monetizing the method/system would have increased profits, while maintaining privacy of information (see Smith, [10]-[15], [142]).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret M. Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685